09-00504-mg         Doc 1094        Filed 10/11/18 Entered 10/11/18 16:06:49                 Main Document
                                                  Pg 1 of 7


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------------- x
 In re:                                                                         Chapter 11

 MOTORS LIQUIDATION COMPANY, f/k/a                                              Case No. 09-50026 (MG)
 GENERAL MOTORS CORPORATION, et al.,                                            (Jointly Administered)

                                                     Debtors.
 -------------------------------------------------------------------------- x
 MOTORS LIQUIDATION COMPANY AVOIDANCE
 ACTION TRUST, by and through the Wilmington Trust
 Company, solely in its capacity as Trust Administrator and
 Trustee,

                                                    Plaintiff                   Adversary Proceeding Case

                                                                                No. 09-00504 (MG)
                                against

 JPMORGAN CHASE BANK, N.A., et al.,

                                                     Defendants.
 ------------------------------------------------------------------------- x

                      STIPULATION AND ORDER AMENDING THE
                 SEPTEMBER 14, 2018 SCHEDULING ORDER (ECF NO. 1080)

          WHEREAS, on September 14, 2018, the Court entered a Stipulation and order

 Amending and Superseding Certain Prior Orders Regarding Discovery and Scheduling (ECF

 No. 1080) (the “September 14, 2018 Scheduling Order”), setting forth the schedule for ongoing

 proceedings on Motion Issues, Initial Discovery and Trial Issues, and Final Discovery and Trial

 Issues (all capitalized terms not defined herein have the meanings defined in the September 14,

 2018 Scheduling Order);

          WHEREAS, pursuant to the September 14, 2018 Scheduling Order, the Plaintiff and the

 members of the Defendants’ Steering Committee have been diligently working to obtain the

 necessary document discovery related to Initial Discovery and Trial Issues from third-parties but
09-00504-mg       Doc 1094     Filed 10/11/18 Entered 10/11/18 16:06:49            Main Document
                                             Pg 2 of 7


 will not be able to complete document discovery on or before October 31, 2018, as set forth in

 the September 14, 2018 Scheduling Order because of delays in third-party productions;

         WHEREAS, good cause exists for amending the document and fact discovery deadlines

 and the expert witness disclosure deadline related to Initial Discovery and Trial Issues because

 doing so will permit all parties opportunity to complete discovery, without otherwise impacting

 the September 14, 2018 Scheduling Order;

         IT IS HEREBY STIPULATED AND AGREED, by and among counsel for the

 undersigned parties, that the September 14, 2018 Scheduling Order is amended, with respect

 only to the document and fact discovery deadlines and the expert witness disclosure deadline

 related to Initial Discovery and Trial Issues, as follows:



 November 30, 2018              Deadline for document discovery related to Initial Discovery and
                                Trial Issues

 December 21, 2018              Deadline for fact discovery related to Initial Discovery and Trial
                                Issues; Deadline to disclose expert witnesses and topics that will be
                                the subject of expert testimony



         Except as set out herein, the Court’s September 14, 2018 Scheduling Order remains in

 full force and effect.




                                                   2
09-00504-mg      Doc 1094     Filed 10/11/18 Entered 10/11/18 16:06:49            Main Document
                                            Pg 3 of 7


  Dated: New York, New York                        New York, New York
         October 10, 2018                          October 10, 2018

  BINDER & SCHWARTZ LLP                            WACHTELL, LIPTON, ROSEN & KATZ

  By:       /s/ Eric B. Fisher                     By:      /s/ Marc Wolinsky
        Eric B. Fisher                                   Harold S. Novikoff
        Neil S. Binder                                   Marc Wolinsky
        Lindsay A. Bush                                  Amy R. Wolf
        Lauren K. Handelsman                             51 West 52nd Street
        366 Madison Avenue, 6th Floor                    New York, New York 10019
        New York, New York 10017                         Telephone: (212) 403-1000
        Telephone: (212) 510-7008                        Email: MWolinsky@wlrk.com
        Facsimile: (212) 510-7299
        Email: efisher@binderschwartz.com          KELLEY DRYE & WARREN LLP

                                                   By:      /s/ John M. Callagy
  Attorneys for Plaintiff Motors Liquidation
  Company Avoidance Action Trust                         John M. Callagy
                                                         Nicholas J. Panarella
                                                         Martin A. Krolewski
                                                         101 Park Avenue
                                                         New York, New York 10178
                                                         Telephone: (212) 808-7800
                                                         Email: jcallagy@kelleydrye.com

                                                   JONES DAY

                                                   By:      /s/ C. Lee Wilson ______________

                                                         C. Lee Wilson
                                                         250 Vesey Street
                                                         New York, New York 10281
                                                         Telephone: (212) 326-3885
                                                         Email: clwilson@jonesday.com

                                                   Attorneys for Defendant JPMorgan Chase Bank, N.A.




                                               3
09-00504-mg   Doc 1094   Filed 10/11/18 Entered 10/11/18 16:06:49         Main Document
                                       Pg 4 of 7


                                            JONES DAY

                                            By:      /s/ Bruce Bennett
                                                  Bruce Bennett
                                                  Erin L. Burke
                                                  555 South Flower Street, 50th Floor
                                                  Los Angeles, California 90071
                                                  Telephone: (213) 489-3939
                                                  Email: bbennett@jonesday.com
                                                  Email: eburke@jonesday.com

                                                  Gregory M. Shumaker
                                                  Christopher J. DiPompeo
                                                  51 Louisiana Avenue, N.W.
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 879-3939
                                                  Email: gshumaker@jonesday.com
                                                  Email: cdipompeo@jonesday.com

                                            MUNGER, TOLLES & OLSON LLP

                                            By:      /s/ John W. Spiegel
                                                  John W. Spiegel
                                                  Matthew A. Macdonald
                                                  Bradley R. Schneider
                                                  350 South Grand Avenue, 50th Floor
                                                  Los Angeles, California 90071
                                                  Telephone: (213) 683-9100
                                                  Email: john.spiegel@mto.com
                                                  Email: matthew.macdonald@mto.com
                                                  Email: bradley.schneider@mto.com

                                                  Nicholas D. Fram
                                                  560 Mission Street, 27th Floor
                                                  San Francisco, California 94105
                                                  Telephone: (415) 512-4000
                                                  Email: nicholas.fram@mto.com

                                            Attorneys for the Term Loan Lenders Listed on
                                            Appendix A to Dkt. No. 241




                                        4
09-00504-mg   Doc 1094   Filed 10/11/18 Entered 10/11/18 16:06:49      Main Document
                                       Pg 5 of 7


                                            KASOWITZ BENSON TORRES & FRIEDMAN
                                            LLP

                                            By:      /s/ Andrew K. Glenn
                                                  Andrew K. Glenn
                                                  Joshua N. Paul
                                                  Michelle G. Bernstein
                                                  Frank S. DiCarlo
                                                  1633 Broadway
                                                  New York, New York 10019
                                                  (212) 506-1700
                                                  Email: aglenn@kasowitz.com
                                                  Email: jpaul@kasowitz.com
                                                  Email: mgenet@kasowitz.com
                                                  Email: fdicarlo@kasowitz.com

                                            Attorneys for the Ad Hoc Group of Term Lenders
                                            listed in Appendix A to Dkt. No. 670

                                            HAHN & HESSEN LLP

                                            By:      /s/ Mark T. Power
                                                  Mark T. Power
                                                  Alison M. Ladd
                                                  488 Madison Avenue
                                                  New York, New York 10022
                                                  Telephone: (212) 478-7200
                                                  Email: mpower@hahnhessen.com
                                                  Email: aladd@hahnhessen.com

                                            Attorneys for Certain Term Loan Investor Defendants
                                            identified on Exhibit 1 to Dkt. No. 788




                                        5
09-00504-mg   Doc 1094   Filed 10/11/18 Entered 10/11/18 16:06:49   Main Document
                                       Pg 6 of 7




                                        6
09-00504-mg   Doc 1094   Filed 10/11/18 Entered 10/11/18 16:06:49        Main Document
                                       Pg 7 of 7




                                            DAVIS POLK & WARDWELL LLP

                                            By:       /s/ Elliot Moskowitz
                                                  Elliot Moskowitz
                                                  Marc J. Tobak
                                                  M. Nick Sage
                                                  450 Lexington Avenue
                                                  New York, New York 10017
                                                  Email: elliot.moskowitz@davispolk.com
                                                  Email: marc.tobak@davispolk.com
                                                  Email: m.nick.sage@davispolk.com

                                            Attorneys for Certain Term Loan Lender
                                            Defendants identified on Exhibit 1 to Dkt. No. 788


 IT IS SO ORDERED.
 Dated: October 11, 2018
        New York, New York

                                     _____/s/ Martin Glenn_______
                                            MARTIN GLENN
                                     United States Bankruptcy Judge




                                        7
